Composition of committees and delegations: see Minutes
(ES) Mr President, I am sure this is because of how recent it is, but you have not mentioned yesterday's serious event in Cuba: it seems that a Cuban dissident, Juan Wilfredo Soto García, was murdered by the police in a public park in Santa Clara, Cuba. Mr President, I believe, given Parliament's sensitivity to the issue of human rights, that you should demand, at the very least, an independent investigation to shed light on the murder of this Cuban dissident.
Thank you for your remark. If such an event has indeed taken place, we will adopt the same position as you have suggested. Thank you for calling attention to this.